Citation Nr: 0408700	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  96-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic prostatitis 
and nonspecific urethritis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1995 and later 
by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The chronic prostatitis has not resulted in urinary 
leakage which requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day; and has not 
resulted in urinary frequency with a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for chronic prostatitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The Board finds that the VA's 
duties under the law and revised implementing regulations 
have been fulfilled.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs) and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The documents, such as letters dated in April 
2001 and April 2003, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.   All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of 
September 1995.  Only after that rating action was 
promulgated did the AOJ, in April 2001, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The claims file 
contains the veteran's treatment records.  He has been 
afforded VA examinations, and appropriate opinions have been 
obtained.  The veteran testified at a regional office 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, and post-operative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant. 

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than  10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction.  
	4. Stricture disease requiring periodic dilatation every 
2 to 3  months.  

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  

For a rating based on urinary tract infection, if there is 
poor renal function, rate as renal dysfunction.  A 30 percent 
rating is warranted if there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  A 10 percent rating is warranted if 
the disorder requires long-term drug therapy, 1-2 
hospitalizations per year and/or requires intermittent 
intensive management.  See 38 C.F.R. § 4.115a

The Board has considered the full history of the veteran's 
service-connected prostatitis.  His service medical records 
show that in January 1972 he was treated for urethral 
discharge, with subsequent recurring problems with urethral 
discharge and prostate trouble throughout the remainder of 
service.  In a rating action of November 1973, the RO granted 
service connection for nonspecific urethritis and chronic 
prostatitis, both rated as noncompensably disabling.  In a 
decision of February 1981, the disorders were combined and 
the rating was increased to 10 percent.    

In August 1993, the veteran requested an increased rating.  
In a decision of January 1994, the RO denied that request, 
and the veteran did not file an appeal.  In March 1995, the 
veteran again requested increased compensation.  The RO 
denied that claim in a decision of September 1995, and the 
veteran subsequently perfected this appeal.  Later, in a 
decision of September 1996, the RO increased the rating to 30 
percent.  The issue is still considered to be on appeal as 
the veteran has not withdrawn it.  A claimant will generally 
be presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The report of an examination conducted by the VA in October 
1993 shows that the veteran gave a history of having 
intermittent episodes of prostatitis requiring antibiotics 
which first began in 1971.  He reported that he took one 
Motrin three times a day for urethritis which began in 1983.  
Around 1984 he reportedly had a cystoscopy with enlargement 
of the prostate so that he could urinate more freely.  On 
examination, the prostate showed no evidence of abnormality.  
The pertinent diagnosis was prostrate normal at this time.  

During a hearing held in August 1996, the veteran testified 
in support of his claim.  He stated that the symptoms of his 
service connected prostatitis included having a low grade 
pain between his legs all the time.  He said that when he 
went to the bathroom and urinated it would stop, but would 
start back up again.  He said that he sometimes had urgency 
after drinking something like half a cup of tea.  He also 
stated that he sometime had to urinate again in the next 
hour.  He said that he usually had to go about four times 
during the course of a day.  He said that at night he would 
go around 11 pm before he went to bed, then woke up around 3 
am, and then went again around 5 am.  He also said that after 
urinating he had to use toilet paper to avoid having urine in 
his underwear.  He said that he brought extra pairs of 
underwear to work and extra pants because he said that he had 
to go home a couple of times after he did not make it to the 
bathroom.  He said that he took several medications for this 
condition.  The veteran said that when he took medication 
everything seemed to be a little like normal, but once he got 
off the medication the symptoms such as pain came back.  He 
also reported that his bladder had been stretched twice, and 
he could not eat spicy foods.  He said that the medications 
were antibiotics.  The veteran also reported that a sono-test 
had revealed that there was still some urine left in his 
bladder after urination.  

The report of a genitourinary examination conducted by the VA 
in June 1997 shows that the veteran complained of a history 
of having perineal discomfort, urgency of urination, nocturia 
three to four times a night.  He was now on a medication with 
improved symptoms.  Following examination, the diagnosis was 
prostatodynia.  Another examination report also dated in June 
1997 indicates that the medication had provided great 
improvement in symptoms, but he still had urgency.  His 
nocturia was now one time a night.  There was no dysuria, 
slow stream, or incomplete voiding.  The impression was 
prostatodynia, IVS.  There was no evidence of prostatitis.  
It was noted that he may have a bladder neck obstruction.  

The report of a genitourinary examination conducted in July 
2001 reflects that the veteran had been treated in service 
for prostatitis.  Since then, he had continued to be 
symptomatic with perineal pain about three times a month 
lasting two or three days.  He had urinary frequency, urgency 
and incontinence occasionally with small volumes of urine 
passage.  He had nocturia two to three times a night, and 
needed to empty his bladder every two to three hours during 
the day.  He had not used pads.  He never had urinary 
retention or the need for catheterization.  Although he had 
no prostate surgery, he had two bladder neck dilations done 
under anesthesia over the past ten to twelve years.  On 
examination, the prostate was perhaps Grade I enlarged, soft, 
but benign.  The impression was chronic prostatitis with 
irritative symptoms of prostatism; and mild benign prostatic 
hypertrophy.  

The report of a genitourinary examination conducted by the VA 
in August 2003 shows that the examiner reviewed the claims 
file.  He noted that the veteran had been provided with 
medium adult diapers which he wore regularly at night and in 
the daytime when he was away from his regular workplace.  He 
no longer worked outside and could go to the toilet during 
the day when he needed to, so he did not normally wear pads 
during the day.  He said that he wore them every night.  A 
private urologist had prescribed Flomax for benign prostatic 
hypertrophy which was nonservice-connected.  In addition, 
during the previous May, pus was seen in his urine and he was 
prescribed Levaquin.  Review of records showed treatment for 
problems including urinary tract infections and chronic 
prostatitis.  The veteran reported he had a tendency to have 
some dribbling post void and this had increased to where he 
had some dribbling in his sleep every night.  Therefore, he 
wore a diaper type pad every night, plus during the day when 
he was going to be away from his regular work area.  It was 
noted that he had never required inpatient hospitalization 
and had never required a mechanical bladder drainage 
procedure.  He had not had periods of continued intensive 
management and had never had urinary retention.  He 
reportedly had to get up two to four times per night to 
urinate.  Regarding daytime frequency, he did not come up 
with highly specific answers.  At one time he said that he 
urinated about every hour and at another time he said about 
every 45 minutes.  With respect to the number of pad changes, 
the examiner stated that this question did not apply during 
the regular workday because that is when he could usually get 
to the toilet.  However, he was wearing one on the day of the 
examination because he was away from his work area, but it 
did not show much in the way of leakage.  For the past three 
months, he had to use approximately two pads each night.  The 
veteran reported that he had some urgency every day from one 
to three times.  The examiner noted that the veteran's 
medical history included being seen in 1994 for recurrent 
urinary tract infections and being diagnosed with a stricture 
somewhere in the urethra.  A dilation was carried out, and 
this reportedly helped a great deal.  He was seen by another 
urologist five years later in 1999, and another dilation was 
carried out.  A general medical doctor in the VA had 
diagnosed benign prostatic hypertrophy.  However, the 
examiner found it noteworthy that benign prostatic 
hypertrophy was not suggested in the urology notes.  

On examination, digital rectal examination did not reveal 
prostate enlargement.  External genitalia were entirely 
normal.  The examiner concluded that benign prostatic 
hypertrophy was not found on examination, and did not appear 
to be well documented in the records of previous 
examinations.  The examiner noted that recurrent prostatitis 
starting in 1973 on active duty was diagnosed as the cause of 
a persistent erection lasting several days, and this appeared 
to be a valid then and now with recurrences.  However, the 
symptomatology was classical for partial but persistent 
bladder outlet obstruction.  This reportedly fit with 
stricture formation following gonorrhea infection at age 18 
or 19.  It was also compatible with prostatitis and non-
specific urethritis.  The impressions were (1) LUTS [lower 
urinary tract stricture] due to stricture, more likely than 
not partial obstruction due to urethral or bladder outlet 
obstruction.  Probable sources, some combination of gonorrhea 
age 18, followed by urethral stricture and prostatitis at age 
26, confirmed with urology impression of structures requiring 
dilations at age 47 and 52; (2) The diagnosis of benign 
prostatic hypertrophy does not appear well documented; and 
(3) I have no opinions about the veteran's perception that 
the change in his medicine from Hytrin to Doxazosin is 
responsible for his snoring, his night sweats, his headache 
or the increase in dripping post void, or what may be 
progressive anxiety state.  

The evidence which is of record also includes numerous 
private and VA medical treatment records.  His private 
physicians include Joshua Fine, M.D., and Paul Worrell, D.O.  
The treatment noted in the records is consistent with the 
histories contained in the VA examinations.  

The Board finds that the chronic prostatitis has not resulted 
in urinary leakage which requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and has 
not resulted in urinary frequency with a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  On the contrary, the evidence shows 
that the veteran usually does not wear absorbent materials 
during the day, and only has to awaken one, two or three 
times a night to urinate.  Although there is some variation 
in the evidence with respect to he veteran's daytime voiding 
interval, the Board concludes that the preponderance of the 
evidence shows that daytime voiding interval is not less than 
one hour.  The notation in the August 2003 examination report 
of having to urinate every hour or even every 45 minutes is 
contradicted by multiple other histories contained in the 
evidence.  In this regard, the Board notes that during the 
August 1996 hearing he reported having to go only four times 
per day.  During the VA examination in July 2001, he reported 
that he had to go every two or three hours.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 30 percent for chronic prostatitis are not met.  

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
disorder under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disorder.  The Board notes that the 
disability has not required frequent hospitalizations.  With 
respect to any assertion that his disability has caused 
marked interference with his employment, the Board notes that 
there is no indication that the veteran has lost any 
substantial time from work due to his service-connected 
disorder.  The Board does not find the veteran's case outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  


ORDER

Entitlement to an increased rating for chronic prostatitis 
and nonspecific urethritis, currently rated as 30 percent 
disabling is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



